The Attorney General is in receipt of your request for an opinion wherein you ask, in effect, the following questions: 1. Is it a crime for an optical retailer to induce, or attempt to induce a licensed optometrist to enter into an agreement that violates Title 59 O.S. 595 [59-595] (1971)? 2. If so, can the Board of Optometry enjoin the optical retailer ? Title 59 O.S. 595 [59-595] (1971) prohibits licensed optometrists from entering into "any agreement, contract, arrangement, practice or understanding written or otherwise" with an optical supplier, whereby the optical supplier refers persons to the optometrist or whereby the optometrist refers persons back to the optical supplier. Title 59 O.S. 597 [59-597] (1971) makes all violations of the act a misdemeanor and further provides that the Board may proceed to revoke the license of an offending optometrist.  Title 59 O.S. 944 [59-944] (1971) also prohibits an optometrist from receiving or accepting any rebate or kickback from any optical company, in return for that company's solicitation of business for the optometrist. There is no like provision which prohibits an optical retailer from engaging in the activities set out under the statute. There may be certain inducements and arrangements made by an optical retailer with an optometrist the performance of which could constitute a crime. However, the criminality of such situations must, of necessity, be determined on a case by case basis. Your question, therefore, as to the possible criminality of such arrangements between an optical retailer and optometrist cannot be given any definite answer, except upon presentation of specific facts to the District Attorney in each county.  It is, therefore, the official opinion of the Attorney General that your questions be answered as follows: The criminality of various inducements and arrangements entered into by an optical retailer with an optometrist, must be determined on a case by case basis upon presentation of the specific facts to the District Attorney's office.  (KAY HARLEY JACOBS) (ksg)